Exhibit 10.1

EXECUTION VERSION

 

 

 

REFINANCING FACILITY AGREEMENT

dated as of February 22, 2018

relating to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 4, 2014,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Lead Arranger

and

CREDIT SUISSE SECURITIES (USA) LLC,

Barclays Bank PLC,

Citigroup Global Markets Inc.,

Credit Agricole Corporate and Investment Bank,

Goldman Sachs Lending Partners LLC,

JPMorgan Chase Bank, N.A.,

Morgan Stanley Senior Funding, Inc.,

HSBC Securities (USA) Inc.,

RBC Capital Markets

and

UBS Securities LLC

as Joint Bookrunners

 

 

 

[CS&M Ref. No. 5865-797]



--------------------------------------------------------------------------------

REFINANCING FACILITY AGREEMENT dated as of February 22, 2018 (this “Agreement”),
to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 4, 2014, as
amended by Amendment No. 1 dated as of June 9, 2016, Amendment No. 2 dated as of
March 6, 2017, Amendment No. 3 and Incremental Term Loan Assumption Agreement
dated as of August 22, 2017, and Amendment No. 4 and Refinancing Facility
Agreement dated as of November 30, 2017 (as further amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto, the lenders party
thereto, and CREDIT SUISSE AG, as administrative agent and collateral agent for
the Lenders (in such capacities, the “Agent”).

A. The Borrower has requested that (i) the Persons set forth on Schedule I
hereto (the “New Tranche G Term Lenders”) make Refinancing Term Loans in an
aggregate principal amount of $1,809,905,000.00 (the “New Tranche G Term Loans”)
to the Borrower on the February 2018 Refinancing Facility Effective Date (as
defined below).

B. The New Tranche G Term Lenders are willing to make the New Tranche G Term
Loans to the Borrower on the February 2018 Refinancing Facility Effective Date
on the terms and subject to the conditions set forth herein and in the Credit
Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “February 2018 Refinancing Facility Transactions”
means, collectively, (a) the execution, delivery and performance by each Loan
Party of this Agreement, (b) the Borrowing of the New Tranche G Term Loans
hereunder and the use of the proceeds thereof in accordance with the terms of
the Credit Agreement and this Agreement, (c) the repayment in full of the
outstanding Tranche G Term Loans, together with all accrued and unpaid interest
thereon (the “Tranche G Refinancing”) and (d) the payment of fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”).

SECTION 2. Refinancing Term Loan Commitments. (a) Each New Tranche G Term Lender
hereby agrees, severally and not jointly, on the terms set forth herein and in
the Credit Agreement and subject to the conditions set forth herein, to make New
Tranche G Term Loans to the Borrower on the February 2018 Refinancing Facility



--------------------------------------------------------------------------------

Effective Date in an aggregate principal amount not to exceed the amount set
forth opposite such New Tranche G Term Lender’s name on Schedule I hereto under
the heading “New Tranche G Term Loan Commitment”. Amounts borrowed under this
Section 2(a) and repaid or prepaid may not be reborrowed.

(b) Unless the context shall otherwise require, the New Tranche G Term Loans
shall constitute “Refinancing Term Loans” and the New Tranche G Term Lenders
shall constitute “Refinancing Term Lenders” and “Lenders”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.

(c) The proceeds of the New Tranche G Term Loans shall be used solely (i) to
finance the Tranche G Refinancing, and (ii) to pay Transaction Costs.

(d) Unless previously terminated, the commitments of the New Tranche G Term
Lenders pursuant to Section 2(a) shall terminate upon the making of the New
Tranche G Term Loans on the February 2018 Refinancing Facility Effective Date.

(e) The initial Interest Period with respect to the New Tranche G Term Loans
shall be the Interest Period set forth in the applicable notice of borrowing
delivered by the Borrower to the Administrative Agent pursuant to Section 4(d)
of this Agreement.

SECTION 3. Amendments to Credit Agreement. Effective as of the February 2018
Refinancing Facility Effective Date, the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“February 2018 Refinancing Facility Agreement” means the Refinancing Facility
Agreement dated as of February 22, 2018, relating to this Agreement.

“February 2018 Refinancing Facility Effective Date” has the meaning assigned to
such term in the February 2018 Refinancing Facility Agreement.

(b) The second proviso in the definition of the term “Adjusted LIBO Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows: “provided, further, that the Adjusted LIBO Rate
with respect to (i) any Loans (other than Other Term Loans (to the extent
expressly provided in the related Incremental Term Loan Assumption Agreement),
Tranche E Term Loans, Tranche F Term Loans and Tranche G Term Loans) shall be
deemed to be not less than 0.75% per annum and (ii) Tranche E Term Loans,
Tranche F Term Loans and Tranche G Term Loans shall be deemed to be not less
than 0.00% per annum”.

 

3



--------------------------------------------------------------------------------

(c) Clause (a) in the definition of the term “Alternate Base Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows: “(a) (i) 1.75% per annum, with respect to any Loans
(other than Other Term Loans (to the extent expressly provided in the related
Incremental Term Loan Assumption Agreement), Tranche E Term Loans, Tranche F
Term Loans and Tranche G Term Loans), and (ii) 1.00% per annum, with respect to
Tranche E Term Loans, Tranche F Term Loans and Tranche G Term Loans,”.

(d) Clause (b) of the definition of the term “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended by replacing “3.00%” and
“2.00%” in clause (i) thereof with “2.50%” and “1.50%”, respectively.

(e) The definition of the term “Tranche G Term Loan Commitments” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Tranche G Term Loan Commitments” means the New Tranche G Term Loan Commitments
in an aggregate principal amount of $1,809,905,000.00 established pursuant to
(and as defined in) the February 2018 Refinancing Facility Agreement.

(f) The definition of the term “Tranche G Term Loans” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Tranche G Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2(a) of the February 2018 Refinancing Facility Agreement.

(g) Section 2.08(a) of the Credit Agreement is hereby amended by restating
clause (v) in its entirety to read as follows:

The Borrower shall pay to the Agent, for the account of the Tranche G Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche G
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

DATE

   SCHEDULED
TRANCHE G
TERM LOAN
REPAYMENTS  

March 31, 2018

June 30, 2018

   $


$

4,524,762.50


4,524,762.50

 


 

 

4



--------------------------------------------------------------------------------

DATE

   SCHEDULED
TRANCHE G
TERM LOAN
REPAYMENTS  

September 30, 2018

December 31, 2018

   $


$

4,524,762.50


4,524,762.50

 


 

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   $


$

$

$

4,524,762.50


4,524,762.50

4,524,762.50

4,524,762.50

 


 

 

 

March 31, 2020

June 30, 2020

September 30, 2020

December 31, 2020

   $


$

$

$

4,524,762.50


4,524,762.50

4,524,762.50

4,524,762.50

 


 

 

 

March 31, 2021

June 30, 2021

September 30, 2021

December 31, 2021

   $


$

$

$

4,524,762.50


4,524,762.50

4,524,762.50

4,524,762.50

 


 

 

 

March 31, 2022

June 30, 2022

September 30, 2022

December 31, 2022

   $


$

$

$

4,524,762.50


4,524,762.50

4,524,762.50

4,524,762.50

 


 

 

 

March 31, 2023

June 30, 2023

September 30, 2023

December 31, 2023

   $


$

$

$

4,524,762.50


4,524,762.50

4,524,762.50

4,524,762.50

 


 

 

 

March 31, 2024

June 30, 2024

   $


$

4,524,762.50


4,524,762.50

 


 

Tranche G Maturity Date

     Remainder  

(h) Section 2.09(d) of the Credit Agreement is hereby amended by replacing the
words “prior to the date that is six months after the Amendment No. 3 Effective
Date” in clause (x) therein with the words “prior to the date that is six months
after the February 2018 Refinancing Facility Effective Date”.

SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the New Tranche G Term Lenders to make the New
Tranche G Term Loans shall be subject to the satisfaction or waiver of the
following conditions precedent (the date on which such conditions precedent are
so satisfied or waived, the “February 2018 Refinancing Facility Effective
Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the

 

5



--------------------------------------------------------------------------------

Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent, and (iii) the New Tranche G Term Lenders;

(b) at the time of and immediately after giving effect to the making of the New
Tranche G Term Loans and the application of the proceeds thereof, each of the
conditions set forth in Section 4.01(b) and Section 4.01(c) of the Credit
Agreement shall be satisfied; provided that, for purposes of the condition set
forth in Section 4.01(b), the words “Second Restatement Date” set forth in
Section 3.13(a) of the Credit Agreement shall be deemed to be “February 2018
Refinancing Facility Effective Date” in each place they appear therein, the
words “Second Restatement Transactions” in Section 3.13(a) of the Credit
Agreement shall be deemed to be “February 2018 Refinancing Facility
Transactions” and the parenthetical in Section 3.13(a) of the Credit Agreement
shall be disregarded;

(c) the Agent shall have received a certificate dated as of the February 2018
Refinancing Facility Effective Date and executed by a Financial Officer of the
Borrower with respect to the conditions set forth in paragraph (b) above;

(d) the Agent shall have received a notice of borrowing with respect to the New
Tranche G Term Loans in accordance with Section 2.03 and Section 2.26(a) of the
Credit Agreement;

(e) the Agent shall have received a solvency certificate in form and substance
reasonably satisfactory to the Agent to the effect that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the February 2018
Refinancing Facility Transactions, are solvent (within the meaning of
Section 3.13 of the Credit Agreement, as modified in the same manner as set
forth in clause (b) above);

(f) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Amendment No. 4
Effective Date;

(g) the Agent shall have received, at least three Business Days prior to the
February 2018 Refinancing Facility Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested by the Agent or any New Tranche
G Term Lender at least five Business Days prior to the February 2018 Refinancing
Facility Effective Date; and

(h) the Agent shall have received payment of all fees and reimbursement of all
expenses separately agreed in writing by the Borrower and the arrangers of the
New Tranche G Term Loans or required by Section 9.03 of the Credit Agreement or
by any other Loan Document to be reimbursed by the Borrower on the February 2018
Refinancing Facility Effective Date in connection with this Agreement and the
transactions contemplated hereby to the extent invoiced at

 

6



--------------------------------------------------------------------------------

least one Business Day prior to the February 2018 Refinancing Facility Effective
Date.

The Agent shall notify the Borrower and the Lenders of the February 2018
Refinancing Facility Effective Date, and such notice shall be conclusive and
binding.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the New Tranche G Term Lenders) and the Agent
that (a) this Agreement has been duly authorized, executed and delivered by
Holdings, the Borrower and the Subsidiaries of the Borrower party hereto, and
this Agreement constitutes a legal, valid and binding obligation of Holdings,
the Borrower and the Subsidiaries of the Borrower party hereto, subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general principles of equity; (b) after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the February 2018 Refinancing Facility Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects on and as of
such earlier date; provided that, (i) in each case, such materiality qualifier
shall not be applicable to any representation and warranty that already is
qualified or modified by materiality in the text thereof and (ii) for purposes
of the representation in Section 3.13(a) of the Credit Agreement, the words
“Second Restatement Date” in each place set forth therein shall be deemed to be
“February 2018 Refinancing Facility Effective Date”, the words “Second
Restatement Transactions” shall be deemed to be “February 2018 Refinancing
Facility Transactions” and the parenthetical in Section 3.13(a) of the Credit
Agreement shall be disregarded; and (c) as of the February 2018 Refinancing
Facility Effective Date, after giving effect to this Agreement, no Default or
Event of Default has occurred and is continuing or would reasonably be expected
to result from the borrowing of the New Tranche G Term Loans and the use of the
proceeds thereof.

SECTION 6. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule II hereto.

SECTION 7. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to

 

7



--------------------------------------------------------------------------------

the provisions of the Credit Agreement specifically referred to herein. After
the February 2018 Refinancing Facility Effective Date, any reference to the
Credit Agreement in any Loan Document, and the terms “this Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import in the Credit
Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Agreement shall constitute a “Loan Document”
and a “Refinancing Facility Agreement”, in each case for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 8. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations (including the New Tranche G Term Loans); and (c) all
the representations and warranties made by or relating to it contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the February 2018 Refinancing Facility Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof.

SECTION 9. Sole Lead Arranger and Joint Bookrunners. The sole lead arranger and
each joint bookrunner listed on the covered page hereof shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if applicable, those applicable to all Lenders as such.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

8



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

TRANSDIGM INC.

ACME AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

AEROCONTROLEX GROUP, INC.

AEROSONIC LLC

AIRBORNE ACQUISITION, INC.

AIRBORNE GLOBAL, INC.

AIRBORNE HOLDINGS, INC.

AIRBORNE SYSTEMS NA INC.

AIRBORNE SYSTEMS NORTH AMERICA INC.

AIRBORNE SYSTEMS NORTH AMERICA OF CA INC.

AMSAFE GLOBAL HOLDINGS, INC.

AMSAFE, INC.

ARKWIN INDUSTRIES, INC.

AVIATION TECHNOLOGIES, INC.

AVIONIC INSTRUMENTS LLC

AVIONICS SPECIALTIES, INC.

AVTECHTYEE, INC.

BETA TRANSFORMER TECHNOLOGY CORPORATION

BETA TRANSFORMER TECHNOLOGY LLC

BREEZE EASTERN LLC

BRIDPORT HOLDINGS, INC.

BRIDPORT-AIR CARRIER, INC.

BRUCE AEROSPACE INC.

CDA INTERCORP LLC

CEF INDUSTRIES, LLC

CHAMPION AEROSPACE LLC

DATA DEVICE CORPORATION

DUKES AEROSPACE, INC.

ELECTROMECH TECHNOLOGIES LLC

HARCO LLC

HARTWELL CORPORATION

ILC HOLDINGS, INC.

MARATHONNORCO AEROSPACE, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE US LLC

PEXCO AEROSPACE, INC.

PNEUDRAULICS, INC.

SCHNELLER LLC

SEMCO INSTRUMENTS, INC.

SHIELD RESTRAINT SYSTEMS, INC.

SKURKA AEROSPACE INC.

TELAIR INTERNATIONAL LLC

 

[Signature Page to Refinancing Facility Agreement]



--------------------------------------------------------------------------------

TELAIR US LLC

TEXAS ROTRONICS, INC.

TRANSICOIL LLC

WHIPPANY ACTUATION SYSTEMS, LLC

YOUNG & FRANKLIN INC.

TACTAIR FLUID CONTROLS, INC.

JOHNSON LIVERPOOL LLC

INTERIORS IN FLIGHT LLC

NORTH HILLS SIGNAL PROCESSING CORP.

NORTH HILLS SIGNAL PROCESSING OVERSEAS CORP.

 

By:  

/s/ Jonathan D. Crandall

  Name: Jonathan D. Crandall   Title: Treasurer

 

[Signature Page to Refinancing Facility Agreement]



--------------------------------------------------------------------------------

TRANSDIGM GROUP INCORPORATED By:  

/s/ James L. Skulina

  Name:   James L. Skulina   Title:   Executive Vice President and Interim Chief
Financial Officer AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC. By:  

/s/ Jonathan D. Crandall

  Name:   Jonathan D. Crandall   Title:   Vice President and Treasurer BRIDPORT
ERIE AVIATION, INC. By:  

/s/ Jonathan D. Crandall

  Name:   Jonathan D. Crandall   Title:   Chairman of the Board and President

 

[Signature Page to Refinancing Facility Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as New Tranche G Term Lender and as
Agent by  

/s/ John D. Toronto

  Name:   John D. Toronto   Title:   Authorized Signatory by  

/s/ Warren Van Heyst

  Name:   Warren Van Heyst   Title:   Authorized Signatory

 

[Signature Page to Refinancing Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

New Tranche G Term Loans

 

Lender

   New Tranche G Term Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 1,809,905,000.00     

 

 

 

TOTAL

   $ 1,809,905,000.00  



--------------------------------------------------------------------------------

SCHEDULE II

Post February 2018 Refinancing Facility Effective Date Obligations

Within 90 days after the February 2018 Refinancing Facility Effective Date (or
such later date that the Agent in its reasonable discretion may permit), with
respect to the below described Mortgaged Properties, the Agent shall have
received (i) an amendment to the applicable Existing Mortgage in form and
substance reasonably satisfactory to the Agent, (ii) evidence that a counterpart
of such amendment to the Existing Mortgage has been recorded (or delivered to
the appropriate Title Insurance Company subject to arrangements reasonably
satisfactory to the Agent for recording promptly thereafter in the place
necessary to create a valid and enforceable first priority Lien in favor of the
Agent for the benefit of itself and the Secured Parties), (iii) a “date-down”
and modification endorsement to the existing Title Insurance Policy (or a new
Title Insurance Policy if such endorsements are not available in a jurisdiction
where an Existing Mortgage has been recorded), which shall amend the description
therein of the insured Existing Mortgage to include the amendment of the
Existing Mortgage, and otherwise be in form and substance reasonably
satisfactory to the Agent, (iv) a favorable opinion of counsel in the state in
which such parcels of real property are located with respect to the
enforceability of said amendment of the Existing Mortgage and such other
opinions as Agent shall reasonably request, all in form and substance and from
counsel reasonably satisfactory to the Agent and (v) such other information,
documentation, and certifications (including evidence of flood insurance as may
be required by applicable law) as may be reasonably required by the Agent, in
each case with respect to the following Mortgaged Properties:

 

  a. 320 S. Church Street, Addison, IL 60101-3750

 

  b. 1230 Old Norris Road, Liberty, SC 29657

 

  c. 6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

 

  d. 8575 Helms Avenue, Rancho Cucamonga, CA 91730

 

  e. 2405 S. 3rd Ave., Union Gap, WA 98903

 

  f. 40 Orville Drive and 105 Wilbur Place, Bohemia, NY 11716

For the avoidance of doubt, if and to the extent that the foregoing information,
documentation and certifications relate to the New Tranche E Term Loans and the
New Tranche F Term Loans (in addition to the New Tranche G Term Loans), delivery
of the foregoing information, documentation and certifications shall satisfy any
comparable obligations under Schedule II to Amendment No. 4.